Case 1:20-cv-24407-KMW Document 9 Entered on FLSD Docket 12/07/2020 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

  CITY OF RIVIERA BEACH GENERAL
  EMPLOYEES RETIREMENT SYSTEM,
  individually and on behalf of all others
  similarly situated,

                                                 Case No. 1:20-cv-24111-KMW
                   Plaintiff,


        v.


  ROYAL CARIBBEAN CRUISES LTD.,
  RICHARD FAIN, JASON LIBERTY, and
  MICHAEL BAYLEY,


                   Defendant.


  _________________________________

  THOMAS ALTOMARE, individually and on
  behalf of all others similarly situated,

                   Plaintiff,

  v.                                             Case No. 1:20-cv-24407-KMW

  ROYAL CARIBBEAN CRUISES LTD.,
  RICHARD FAIN, JASON LIBERTY,
  and MICHAEL BAYLEY,

                   Defendants.


                                             ORDER

        THIS MATTER is before the Court on the Parties’ Joint Stipulation Regarding

  Service of Process and Response to Complaints (DE 7). For good cause shown, the
Case 1:20-cv-24407-KMW Document 9 Entered on FLSD Docket 12/07/2020 Page 2 of 2




  stipulation (DE 7) is APPROVED AND ADOPTED.               IT IS HEREBY ORDERED as

  follows:

          1.    The Court CONSOLIDATES the cases in Case Numbers 1:20-cv-24111-

                KMW and 1:20-cv-24407-KMW. The Court DESIGNATES Case Number

                1:20-cv-24111-KMW as the lead case under the caption City of Rivera

                Beach General Employees Retirement System v. Royal Caribbean

                Cruises, LTD. The Clerk of Court is directed to CLOSE Case No. 1:20-cv-

                24407-KMW.

          2.    Defendants’ counsel accept service on behalf of all Defendants.

          3.    Defendants are not required to answer or otherwise respond to the current

                Complaints.

          4.    Within 14 days of the appointment of a Lead Plaintiff, the parties will

                confer and submit a proposed schedule for the filing of an amended

                consolidated complaint and Defendants’ response thereto.

          5.    The parties’ stipulation and this order are without prejudice to or waiver of

                any rights, arguments, defenses, or other objections of the parties.

          DONE AND ORDERED in chambers in Miami, Florida, this 7th day of December,

  2020.




                                             -2-
